DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 17 February 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 32-34 and 37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshinori, JP2008/060240 A (“Yoshinori”)(machine translation provided herewith) in view of Waterkamp et al., US 2003/0191223 (“Waterkamp”) and Suemura, JP 2008/296539 A (“Suemura”)(machine translation provided herewith). The SciCron Technologies website accessed on 25 January 2022 at https://www.sctech.com/sp-09-pencil-hardness (“SciCron”) is relied upon as an evidentiary reference for claims 32-34 and 37-43 (newly cited)(copy provided herewith). All references are newly cited.
Regarding claim 32 and 38, Yoshinori discloses a case of an electronic apparatus wherein the case comprises a metal body (1) disposed directly on the outer 

    PNG
    media_image1.png
    96
    297
    media_image1.png
    Greyscale



Figure 1 of Yoshinori illustrating the layer arrangement of the disclosed case.

Yoshinori is silent regarding the decorative layer being opaque and comprising laser markings.  Yoshinori is also silent regarding the hardness of the transparent layer. 
Waterkamp teaches a method of inscribing (i.e. decorating) metal articles [abstract, 0002, 0018-0026, 0037, claim 1].  The method comprises coating the metal article with a laser inscribable coating composition comprising a thermoplastic polymer and up to 15 wt% laser light sensitive compound [0019-0026, 0035 claim 1].  The laser light sensitive compound may be, inter alia, titanium dioxide [0027, 0036, 0046]. Given the presence of the up to 15wt% of titanium dioxide the laser inscribable coating composition is reasonably interpreted as being opaque. After forming a laser inscribable layer from the coating composition a finish layer may be applied on top of the laser inscribable layer [0020, 0021]. Subsequently, the laser inscribable layer is inscribed using laser light even after coating with a finish coat [abstract, 0020].
Suemura discloses a transparent acrylic resin film hard-coating which exhibits scratch resistance, surface hardness, weather resistance, and moldability [abstract, 
Yoshinori are Waterkamp are both directed towards decorated metal articles.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have decorated the case of Yoshinori via the laser inscribing method taught by Waterkamp by forming the decorative layer from the laser inscribable composition then applying a top coat and subsequently decorating the case by laser inscription.  
Yoshinori and Suemura are both directed towards the use of transparent resin coatings suitable for use electronic apparatus casing.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the transparent finish top layer of the case of Yoshinori from the transparent acrylic resin film hard-coating taught by Suemura with the expectation of providing a top layer which exhibits scratch resistance, surface hardness, weather resistance, and moldability.  
The electronic apparatus case of modified Yoshinori would have comprised a metal molded body disposed directly on the outer surface of which is a laser inscribed decorative layer comprising titanium dioxide which read on the claimed metal base structure and opaque coating layer respectively.  Disposed directly on top of the decorative layer would have been a hard, transparent acrylic layer which reads on the claimed transparent acrylic layer.
Regarding the hardness of the resin layers, it is noted that Waterkamp teaches that the laser inscribable resin composition may comprise polyvinyl chloride (PVC) the 
Regarding claims 33, 34, and 40, while modified Yoshinori does not explicitly teach that the titanium dioxide is decrystallized during inscribing or the lack of notable disturbance due to the laser beam, given that the inscribing process taught by the applied prior art involves inscribing a titanium dioxide polymer layer via a laser, the prior art method appears to be identical to or substantially identical to the method claimed and disclosed.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the case of modified Yoshinori would have intrinsically met the limitation of claims 33 and 34 (see MPEP 2112 V).
Regarding claim 37, Waterkamp teaches that the laser inscription may be, inter alia
Regarding claim 39, modified Yoshinori is silent regarding the thickness of the transparent finish top layer.  However, it logically follows that the thicker coating would provide more scratch resistance because there is more material available for removal and a thinner coating would be lighter and less costly because of the presence of less material.  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have increased or decreased the thickness of the transparent finish top layer of the case of modified Yoshinori via routine experimentation in order to arrive at a coating having the desired balance of scratch resistance and cost/weight.  Varying the thickness of the transparent finish top layer would have produced that same invention as is claimed in claim 39.
Regarding claims 41 and 42, while modified Yoshinori does not explicitly discloses the laser marking lightness factor of the opaque coating, given that the decorative layer of the case of modified Yoshinori would have comprised titanium dioxide which is disclosed in Applicant’s specification as being a suitable metal oxide for making the invention as claimed (see paragraphs 0031, 0041, 0048, and 0051 of Applicant’s specification as filed) the prior art case appears to be identical to or substantially identical to the method claimed and disclosed.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the case of modified Yoshinori would have intrinsically met the limitation of claims 33 and 34 (see MPEP 2112 V).
Regarding claim 43, Yoshinori teaches that the case may be for a notebook computer [0001, 0027, 0029] which reads on the claimed handheld electronic device.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshinori in view of Waterkamp and Suemura as applied to claim 38 above, and further in view of Nishii et al., US 5,872,699 (“Nishi”)(newly cited). The Kronos 2310 Product Datasheet accessed online at https://kronostio2.com/en/
component/jdownloads/send/49-kronos-2310/278-kronos-2310 on 25 January 2022 (“Kronos”) is relied upon as an evidentiary reference (copy provided herewith).
Regarding claim 45, as is described above, modified Yoshinori teaches a case which meets the limitation of claim 38.  Additionally, Yoshinori teaches that the case may be for a notebook computer [0001, 0027, 0029]. Furthermore, Waterkamp teaches that the titanium dioxide may be a white pigment sold under the tradename Kronos 2310 [0036]. Kronos serves as evidence that Kronos 2310 is a titanium dioxide of the rutile form (page 1 – under “Product Characteristics”).  The Examiner takes Official notice that rutile titanium dioxide has a tetragonal crystalline structure and therefore reads on the crystalline titanium dioxide.
Modified Yoshinori is silent regarding the metal body being formed from stainless steel.  
Nishi teaches a case for notebook computer wherein the case comprises a metal body (abstract, col. 1 lines 7-10, col. 2 lines 8-28).  Regarding the metal body, Nishi teaches that it may be formed from metals which include stainless steel (col. 3 lines 4-9).
Modified Yoshinori and Nishi are both directed towards cases for notebook computers. It would have been obvious to one of ordinary skill in the art at the time the .  

Allowable Subject Matter
Claims 36 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest applied prior art of record teaches was is described above.  The closest applied prior art of record does not reasonably teach or suggest an electronic device having the claimed layer arrangement wherein the acrylic layer is harder than the opaque coating layer and wherein the layer arrangement comprises a polycarbonate layer.  

Response to Arguments
Applicant’s arguments with respect to claims 32-35 and 36-45 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.